Title: From George Washington to Colin Campbell, 2 August 1755
From: Washington, George
To: Campbell, Colin



[Mount Vernon, 2 August 1755]
To Mr Collin CampbellDeputy Adgutt GenlSir

The Army under the Comd of G: Braddock has met with an fortunate defeat, ⟨ erasure ⟩ un⟨ erasure ⟩ which has occasioned my retn much sooner than was ⟨ erasure ⟩from the Ohio; expectd⟨.⟩ This circumstance enables me ⟨ erasure ⟩ full time to ⟨erasure⟩orders the Militia of the several Countys in my district, to meet me; on the days I have appointed. and I have therefore taken this earliest oppertunity of informg you of it; that you may not be troubled abt any but the confine your attendance to those of the Eastern Shore Countys, unless you will undertake to exercise the whole (saving the two Frontier Countys viz. Fairfax and Prince Wm (which I

will take the trouble offf) for the Consideration of 40£’s if you accept of this offer, I shoud be glad to know it before the first of Sepr; and I have inclos’d you a Memm of the days I have appointed times that I have desir’d the Officer’s, and Militia of each County to meet, that you may proceed accordingly. I am Sir Yr most Obt Servt

G. W——n
Mount Vernon Augt 2d 1755

